Citation Nr: 1633480	
Decision Date: 08/24/16    Archive Date: 08/31/16

DOCKET NO.  10-38 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.
 
2.  Entitlement to service connection for residuals of a head injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel 





INTRODUCTION

The Veteran had active service in the US Marine Corps from August 1973 to May 1975.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This matter was previously before the Board in March 2014, when the claims currently before the Board were remanded for further development. 

All records are now in Virtual VA or Veterans Benefits Management System (VBMS) electronic folders.


FINDING OF FACT

Tinnitus and residuals of a head injury were not present during the Veteran's period of active duty and the preponderance of the evidence provides evidence against the Veteran's head injury residuals and diagnosed tinnitus are related to his active service.  Tinnitus was not shown within 1 year after service separation.


CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

2.  The criteria for service connection for residuals of a head injury have not been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSIONS

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a Veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist Veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

In this case, the Veteran was provided a notice letter in November 2009 informing him of both his and VA's obligations.  Therefore, additional notice is not required and any defect in notice is not prejudicial. 
With respect to the duty to assist, the Board finds that all necessary assistance has been provided to the Veteran.  The Veteran has also been provided with a VA examination for his tinnitus claim.  Upon review of this examination report, the Board observes that the examiner reviewed the Veteran's past medical history, recorded his current complaints and history, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The VA examination report is therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2014); Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board acknowledges that the Veteran has not been afforded a VA examination addressing his claimed brain injury residuals and their relationship to his active service.  No such an examination is required.  When determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015). 

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation. McLendon v. Nicholson, 20 Vet. App. 79 (2006). 
The Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted.  While there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service. Waters v. Shinseki, 601 F.3d 1274, 1277 (Fed. Cir. 2010); Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010).  On the other hand, a conclusory generalized lay statements suggesting a nexus between a current disability and service, as in this case, would not suffice to meet the standard because this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all Veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.  Here, the only evidence that the Veteran's claimed disability is related either to his military service are his own conclusory generalized lay statements, which are unsupported by even speculative medical evidence and in many cases significant evidence against the claim, including his own prior statements, including his statements to his treating physicians. 

Beyond this fact, the Board finds that the medical evaluations during service and VA treatment records provide more than enough medical evidence to address the Veteran's central contention.  Therefore, beyond the above, the Board also finds that there is otherwise sufficient competent medical evidence of record to make a decision on the claim. 

Accordingly, the Board finds that a referral for a VA examination concerning the claimed residuals of a head injury is not warranted.

In addition, VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The RO associated with the claims file the Veteran's available service treatment records (STRs), service personnel records (SPRs), and VA treatment records.  The Veteran has not identified any relevant records aside from those that are already in evidence.  As such, Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim decided herein.

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

I. Applicable Law

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained in the line of duty during active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection may be granted for a disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service. 38 C.F.R. § 3.303(d) (2015).

Service connection may be presumed for some chronic disorders, including tinnitus (as an organic disease of the nervous system) if shown to a compensable degree within 1 year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The elements of a valid claim for direct service connection are: (1) competent and credible evidence of a current disability; (2) competent and credible evidence of 
in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a relationship or correlation between the disease or injury in service and the current disability - which is the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

II. Analysis

The Veteran contends that he currently has tinnitus and residuals of a brain injury due to his active service.  Specifically, the Veteran has asserted that he experiences tinnitus as a result of in-service noise exposure, and residuals of a brain injury as a result of being hit in the head during a physical altercation that occurred while the Veteran was in active service. 

The Veteran's service treatment records (STRs) are silent as to any tinnitus or brain injury symptoms or complaints.  The records do show that the Veteran was involved in a physical altercation while he was in service - in April 1975, he reported being "jumped" the night before by a "bunch of guys." He reported pain in the right iliac crest (hip), and had discoloration and pain there.  The impression was contusion, and the Veteran was proscribed heat.  There were no head-related complaints or symptoms reported.   

The Veteran reported to the January 2010 audio examiner that his tinnitus had "gradual onset over the years" and started after he separated from active service at an undetermined point in time.  He was diagnosed with during the January 2010 VA examination.  The examiner opined that the Veteran's tinnitus was less likely as not related to his active service, as the Veteran could not specify the onset of the tinnitus, did not claim in originated during active service (but rather from noise exposure experienced in active service), did not know how many years he has had tinnitus, and has separated from service over 40 years ago without any tinnitus complaints during those 40 years.  It is noted that hearing loss disability for VA purposes has not been shown. 

The VA medical records in the Veteran's file do not reveal any complaints or symptoms of tinnitus or brain injury residuals.  In fact, the Veteran has denied experiencing and head or neck trauma on multiple occasions when asked about it by treating VA personnel.  Physical examinations by VA personnel have repeatedly revealed his head to be normal, cephalic, and atraumatic.  The Veteran has denied any dizziness, headaches, visual changes, depression, or any other symptoms which could be perceived as connected to a brain injury.  See August 2013 VA treatment notes.  The Veteran has also not reported any tinnitus symptoms to his VA providers other than at the time of the examination noted above.   

The Veteran has reported that his tinnitus and brain injury residuals are related to his active service.  He has related that "foreign nationals" attacked him when he was stationed in Japan, and that the said attack has caused his current brain injury residuals.  

A "buddy statement" was submitted on behalf of the Veteran by someone who served with him, who reported that the Veteran was attacked by "foreign nationals" when serving in Okinawa, Japan, and that the Veteran complained of headaches for some time after.  

After a review of the record, the Board concludes that entitlement to service connection for tinnitus and brain injury residuals is not warranted.  While the Veteran has a diagnosis of tinnitus, the competent and probative evidence of record does not demonstrate a nexus between the diagnosed tinnitus and his active service.  As to the brain injury residuals, the Veteran does not have diagnosis of such a disorder.  In addition, the available STRs are absent of any complaints or findings related to the disorders during active service.  The Veteran reported no such disorders, or problems which could be interpreted to be such disorders, at any time before service separation.

Further, as indicated, the record includes medical treatment records and VA examinations speaking to the etiology of the tinnitus.  None of the adequate medical evidence has found any relationship between the Veteran's active service and the post-service diagnosis of tinnitus.  In fact, the probative opinion of record, including the VA examiner's opinion, related that the Veteran's tinnitus is not related to his active service.  

The Board has considered the Veteran's lay statements in support of his claim.  In multiple written statements, the Veteran has stated that they believed that his tinnitus and brain injury residuals were related to his service, and that they were connected to his active service.  A buddy statement submitted made the same assertion.  Although laypersons are competent to provide opinions on some medical issues, as to the specific issue in this case (determining the cause of tinnitus and diagnosing brain injury residuals), these issues fall outside the realm of common knowledge of a layperson.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (laypersons not competent to diagnose cancer).  Determining their causes requires medical knowledge and training that, as a layperson, the Veteran has not been shown to possess.  Thus, his statements asserting the cause of his asserted brain injury residuals and his diagnosed tinnitus are not competent evidence for this purpose. 

In sum, the most probative evidence of record fails to establish that the Veteran's tinnitus and claimed brain injury residuals are related to his active service.  As the preponderance of the evidence is against the claim of entitlement to service connection for tinnitus and brain injury residuals, that doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2014).  


ORDER

Service connection for tinnitus is denied.

Service connection for residuals of a head injury is denied.

______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


